F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                        JUN 12 2003
                                    TENTH CIRCUIT
                                                                   PATRICK FISHER
                                                                             Clerk

 MILTON VERAN WILLIAMS,

          Plaintiff - Appellant,

 v.

 THE CITY OF GUTHRIE,
 OKLAHOMA; LOGAN COUNTY
 DISTRICT ATTORNEY; LOGAN
 COUNTY SHERIFF’S                                      No. 02-6332
 DEPARTMENT; MARVIN QUINN,                      (D.C. No. CIV-01-1918-C)
 Oklahoma Indigent Defense System;                    (W.D. Okla.)
 VINCENT ANTONIOLI, Logan
 County District Attorney; REX
 BROWN; MARK BRUNING;
 RICHARD FULTON; MIKE
 COURTRIGHT; DEXTER PUGH;
 DAVID TUCKER; STEVE MIZE;
 TUCKER HODGSON,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *




      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
Before EBEL, HENRY and HARTZ, Circuit Judges.


      Plaintiff Milton Veran Williams is currently incarcerated in the Cimarron

Correctional Facility in Cushing, Oklahoma. Proceeding pro se, he filed the

instant action asking the Western District of Oklahoma to issue a temporary

restraining order or preliminary injunction enjoining the Defendants “from

transporting him or housing him and from adjudicating claims against him

pending in ‘the Logan County Court arena.’” (Magistrate’s Report and

Recommendation at 1.) He also requested an order “‘prohibiting Defendants or

their agents from further retaliation against Plaintiff.’” (Id. (quoting Motion for

TRO at 1).) He alleges that the Defendants previously violated his constitutional

rights and will do so again if he is transferred back to “the Logan County Court

arena.”

      The Magistrate Judge recommended that Plaintiff’s motion be denied,

finding that “Plaintiff has wholly failed to carry his burden of proof and

persuasion.” (Id. at 2.) The district court adopted the Magistrate’s Report and

Recommendation in its entirety and denied Plaintiff’s motion. (Slip Op. at 2.)

      We review a district court’s denial of a preliminary injunction or a

temporary restraining order for abuse of discretion. Duvall v. Keating, 162 F.3d

1058, 1062 (10th Cir. 1998). For substantially the reasons stated in the

Magistrate’s Report and Recommendation, we find that the district court did not

                                         -2-
abuse its discretion and AFFIRM its denial of Plaintiff’s motion. Plaintiff’s

motion to proceed without prepayment of the appellate filing fee is GRANTED;

Plaintiff must continue making payments until the entire filing fee is paid.

Plaintiff’s motion to file a supplemental brief is GRANTED. All other pending

motions are DENIED.


                                       ENTERED FOR THE COURT


                                       David M. Ebel
                                       Circuit Judge




                                        -3-